DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amendment filed on 03/08/2021.
Claims 1, 8, & 15 have been amended.
Claims 6-7, 13-14, 20-21, & 23 have been canceled. 
Claims 1–5, 8-12, 15-19, & 22 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1–5, 8-12, 15-19, & 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 8 & 15 are directed to a method, apparatus, and computer storage medium in regards to predicting and suggesting treatments for a user while taking into consideration his medical condition and future environmental factors. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 8 & 15 recite, at least in part, a method, comprising: accessing, via a predictive application, a calendar application executing on a user device that is in communication with the predictive application via a network, and identifying a future geographical location where a user will be travelling and a travel time to the future geographical location included in the calendar application executing on the user device; retrieving, via the predictive application, forecasted environmental factors of the future geographical location from a weather-based web resource hosted on a web server that is in communication with the predictive application via the network; determining, by the predictive application, to trigger an action based on the forecasted environmental factors; in response to determining to trigger the action based on the forecasted environmental factors, predicting, via the predictive application, that the user is going to experience at least one symptom of a pre-existing medical condition of the user from a user profile, at the future geographical location, wherein the predictive application receives as inputs the pre-existing medical condition and the forecasted environmental factors of the future geographical location at the future travel time, compares the pre-existing medical condition and the forecasted environmental factors, and outputs a likelihood of the user experiencing the at least one symptom based on the comparing; automatically requesting, via the predictive application, suggested treatment information associated with the pre-existing medical condition from a medical-based prior to the travel time to the future geographical location identified from the calendarPage 2 of 14Serial No.: 15/088,890 application such that the user has access to the suggested treatment information prior to a travel time to the future geographical location. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. retrieving forecasted environmental factors of the future geographical location from a weather-based web resource hosted on a web server) and mental processes that can be performed in the human mind (e.g., predicting that the user is going to experience at least one symptom of a pre-existing medical condition of the user from a user profile, at the future geographical location) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including a computer readable storage medium, a server, a processor, and a transmitter. These elements are broadly recited in the specification at, for example, paragraph [0031] which describes Page 12 of 24DOCKET NO: AUS920160085 compact disk read-only memory ("CD-ROM"), or any other form of storage medium known in the art.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of providing treatment suggestions in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing preventative treatment suggestion process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-5, 9-12, & 16-19, & 22 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the 2-5, 9-12, & 16-19, & 22 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG. 
The current amendments do not affect the abstract idea and can still be categorized within organizing methods of human activity. Adding the identification of a travel time, can still be conducted by mental processes. Examiner has previously detailed and outlined each step of the analysis, in the above rejection which thereby address the concerns presented by the Applicant in his/her remarks. The current amendments do not sufficiently address the 101 rejection previously presented, therefore a similar rejection has been provided. Applicant's remarks appear to rely on features which have been discussed. Other arguments merely rehash issues addressed in previous office actions and are incorporated herein. Thus, the finality of the Office Action is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQUEETH whose telephone number is 571-272-5442.  The examiner can normally be reached on between 8:00am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine be reached on (313)-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686